MEMORANDUM DECISION
                                                                                    FILED
      Pursuant to Ind. Appellate Rule 65(D),                                   Oct 17 2018, 9:29 am
      this Memorandum Decision shall not be
      regarded as precedent or cited before any                                     CLERK
                                                                                Indiana Supreme Court
                                                                                   Court of Appeals
      court except for the purpose of establishing                                   and Tax Court

      the defense of res judicata, collateral
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Victoria L. Bailey                                       Curtis T. Hill, Jr.
      Timothy J. Burns                                         Attorney General
      Indianapolis, Indiana
                                                               Jesse R. Drum
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Sparko Spearman,                                         October 17, 2018
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               18A-CR-1084
              v.                                               Appeal from the Marion Superior
                                                               Court
      State of Indiana,                                        The Honorable Helen W. Marchal,
      Appellee-Plaintiff                                       Judge
                                                               Trial Court Cause No.
                                                               49G15-1610-F6-039833



      Vaidik, Chief Judge.


[1]   Sparko Spearman appeals her convictions for Class A misdemeanor resisting

      law enforcement (by fleeing) and Class A misdemeanor driving while


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1084 | October 17, 2018                  Page 1 of 2
      suspended. Spearman does not dispute that she was in a car that fled from a

      state trooper; she contends only that the State failed to prove that she was the

      driver of the car. We disagree. The State’s evidence was easily sufficient to

      identify Spearman as the driver. Most notably, the trooper testified that

      Spearman exited the driver’s door and told him that she did not stop because

      her boyfriend told her to “keep going.” Tr. pp. 60, 105. Spearman does not

      dispute this evidence but claims that her own trial testimony—that her

      intoxicated boyfriend was driving and that she merely switched seats with him

      as the car came to a stop—is “no less credible” than the trooper’s testimony.

      Appellant’s Br. p. 10. This is merely a request for us to decide who is more

      believable, which is the trier of fact’s role, not ours. Leonard v. State, 80 N.E.3d

      878, 882 (Ind. 2017). We therefore affirm Spearman’s convictions.


[2]   Affirmed.


      Riley, J., and Kirsch, J, concur.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1084 | October 17, 2018   Page 2 of 2